A probationary employee may be discharged without a hearing or a statement of reasons, in the absence of a demonstration that her termination was made in bad faith, for a constitutionally impermissible purpose, or in violation of statutory or decisional law (see Matter of York v McGuire, 63 NY2d 760, 761 [1984]; Matter of Cipolla v Kelly, 26 AD3d 171 [2006]). Respondent terminated petitioner’s probationary employment following an investigation which concluded, based on substantial evi*523deuce in the record, that she had failed to comply with departmental rules and regulations pertaining to “undue familiarity” with current or former inmates (see Matter of Medina v Sielaff, 182 AD2d 424, 427-428 [1992]). In this proceeding, petitioner submitted evidence challenging the investigators’ conclusion, but did not submit any evidence raising a substantial issue as to respondents’ bad faith in investigating the alleged violation or in deciding to terminate her employment, which would require a hearing (see Matter of Bradford v New York City Dept. of Correction, 56 AD3d 290 [2008], lv denied 12 NY3d 711 [2009]). Accordingly, there is no basis to interfere with respondents’ determination and no issue requiring a hearing. Concur—Tom, J.P., Saxe, Nardelli, Renwick and Freedman, JJ.